 



EXHIBIT 10.57

AMENDMENT NO. 1 TO

CONVERTIBLE NOTE PURCHASE AGREEMENT

     AMENDMENT NO. 1, dated March 9, 2004 (this “Amendment”), among Critical
Path, Inc., a California corporation (the “Company”), Permal U.S. Opportunities
Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional Partners, L.P., Zaxis
Offshore Limited, Zaxis Partners, L.P., and Passport Master Fund, L.P.
(collectively with the Company, the “Parties”),

WITNESSETH:

     WHEREAS, the Parties are each a party to that certain Convertible Note
Purchase Agreement, dated January 16, 2004 (the “January 2004 Note Purchase
Agreement”); and

     WHEREAS, the Company desires to enter into a Convertible Note Purchase
Agreement, pursuant to which the Company proposes to issue and sell to Permal
U.S. Opportunities Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional
Partners, L.P., Zaxis Offshore Limited, Zaxis Partners, L.P., Guggenheim
Portfolio Company XIII, Crosslink Crossover Fund IV, L.P., Criterion Capital
Partners, Ltd., Criterion Capital Partners, Institutional, Criterion Capital
Partners, L.P. and Capital Ventures International convertible notes having an
aggregate principal amount of $18.5 million which notes will be convertible,
subject to Stockholder Approval, into shares of Series E Redeemable Convertible
Preferred Stock of the Company, par value $0.001 per share (the “March 2004 Note
Purchase Agreement”); and

     WHEREAS, in connection with the execution of the March 2004 Note Purchase
Agreement, the Parties desire to amend the January 2004 Note Purchase Agreement
as set forth herein; and

     WHEREAS, capitalized terms used in this Amendment and not defined herein
shall have the meanings ascribed to such terms in the January 2004 Note Purchase
Agreement:

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, for the covenants and agreements set forth in the January 2004
Note Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

     1.1 Amendments to the January 2004 Note Purchase Agreement. The January
2004 Note Purchase Agreement shall be amended as set forth below:

          (a) Section 1.1 of the January 2004 Note Purchase Agreement shall be
amended to add the following:

     ““March 2004 Note Purchase Agreement” means that certain Convertible Note
Purchase Agreement, dated March 9, 2004, among Permal U.S. Opportunities
Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional Partners,

 



--------------------------------------------------------------------------------



 



    L.P., Zaxis Offshore Limited, Zaxis Partners, L.P., Guggenheim Portfolio
Company XIII, Crosslink Crossover Fund IV, L.P., Criterion Capital Partners,
Ltd., Criterion Capital Partners, Institutional, Criterion Capital Partners,
L.P., Capital Ventures International and Critical Path, Inc., a California
corporation (the “Company”), pursuant to which the Company shall issue and sell
convertible notes in an aggregate principal amount of up to $18.5 million, which
notes shall be convertible into Series E Preferred Stock, subject to Stockholder
Approval and concurrently with the Conversion, or Common Stock, in each case in
accordance with such agreement.”

     ““Subsequent Lenders” means the Lenders as defined in the March 2004 Note
Purchase Agreement.”

     (b) The third sentence of Section 2.1(a) of the January 2004 Note Purchase
Agreement shall be deleted and replaced with the following:

     “If the Conversion has not occurred on or before August 15, 2004, the Notes
shall thereafter be convertible at the option of each Lender only into shares of
Common Stock in accordance with the terms thereof (all the shares of Common
Stock issuable directly upon conversion of the Notes referred to herein as the
“Common Shares”).”

     (c) Section 2.4(e) of the January 2004 Note Purchase Agreement is hereby
deleted and amended and restated in its entirety to read as follows:

     “(e) Subsequent Closing. The consummation of the Conversion (the
“Subsequent Closing”) shall take place concurrently with the Subsequent Closing
under the Convertible Note Agreement and the Subsequent Closing under the
March 2004 Note Purchase Agreement, as soon as practicable following the
satisfaction of the closing conditions set forth in Article VI of this
Agreement, Article VI of the Convertible Note Agreement and Article VI of the
March 2004 Note Purchase Agreement (the “Subsequent Closing Date”), at the
offices of Pillsbury Winthrop LLP, 50 Fremont Street, San Francisco, California,
or at such other time and place as the Company, the Lenders, the General
Atlantic Entities, the CK Purchasers and the Subsequent Lenders may mutually
agree. At the Subsequent Closing, signature pages transmitted by facsimile will
be acceptable, with originals to follow as soon as practicable thereafter.”

           (d) In the first sentence of Section 2.5 of the January 2004 Note
Purchase Agreement, the words “April 30” shall be deleted and replaced with the
words “August 15”.

           (e) Section 8.6 of the January 2004 Note Purchase Agreement shall be
deleted and replaced with the following:

           “8.6 Purchases and Sales. In the event any Lender has become aware of
or becomes aware of any material non-public information about the Company (which
the parties hereby agree will include (but not be limited to) any

2



--------------------------------------------------------------------------------



 



    information labeled by the Company to be material non-public information)
(“Material Non-Public Information”), such Lender shall not purchase or sell any
shares of the Company’s capital stock (or securities exercisable or convertible
for shares of the Company’s capital stock) until the earlier of (a) such time as
the information is no longer material as a matter of law (which the parties
agree shall be a period of at least three months after becoming aware of such
material non-public information), and (b) the time at which such information has
been disseminated publicly by the Company, and in any event not in violation of
the federal securities laws. Except as set forth in this Agreement, the Company
covenants and agrees that neither it nor any other Person acting on its behalf
will provide any Lender or its agents or counsel with any information that the
Company believes constitutes Material Non-Public Information, unless prior
thereto such Lender shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Lender shall be relying on the foregoing representations in
effecting transactions in securities of the Company.”

     (f) Article VIII of the January 2004 Note Purchase Agreement shall be
amended to add a new Section 8.7 which shall read as follows:

     “8.7 Proxy Matters. Notwithstanding anything herein to the contrary, but
subject to the provisions of Section 9.1 of this Agreement, if the Registration
Statement (as defined in the Convertible Note Agreement) has not been declared
effective by the Commission on or prior to May 15, 2004, subject to approval by
the Board of Directors, the Company will promptly take all such actions as may
be necessary to withdraw the Registration Statement, and the Company shall
continue to have an obligation under Section 8.4 of this Agreement to seek
Stockholder Approval. If the Company withdraws the Registration Statement
pursuant to this Section 8.7 and receives Stockholder Approval, the Company may,
subject to approval by the Board of Directors, file a subsequent registration
statement with the Commission and provide the Company’s shareholders the
opportunity to participate in a subsequent rights offering.”

     (g) In the first sentence of Section 9.1 of the January 2004 Note Purchase
Agreement, the words “April 30” shall be deleted and replaced with the words
“August 15”.

     1.2 Amendments to Schedules to the January 2004 Note Purchase Agreement.
Schedule 8.5 of the January 2004 Note Purchase Agreement is hereby deleted and
amended and restated to read in its entirety in the form set forth as Annex 1
attached hereto.

     1.3 Counterparts. This Amendment may be executed in any number of
counterparts and by the Parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Signature pages transmitted by facsimile
will be acceptable, with originals to immediately follow.

3



--------------------------------------------------------------------------------



 



     1.4 Continuing Agreement. Except as specifically amended hereby, all of the
terms of the January 2004 Note Purchase Agreement shall remain and continue in
full force and effect and are hereby confirmed in all respects.

     1.5 Headings. The headings in this Amendment are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

     1.6 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
principles of conflicts of law thereof.

     1.7 Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

     1.8 Entire Agreement. This Amendment, together with the January 2004 Note
Purchase Agreement and the exhibits and schedules thereto, and the other
Transaction Documents, are intended by the parties as a final expression of
their agreement and intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein or therein. This Amendment and the January 2004 Note Purchase
Agreement, together with the exhibits and schedules thereto, and the other
Transaction Documents, supersede all prior agreements and understandings between
the parties with respect to such subject matter.

[the remainder of this page intentionally left blank]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have executed, or have caused to
be executed, this Amendment on the date first written above.

            CRITICAL PATH, INC.,
a California corporation
      By:   /s/ William E. McGlashan, Jr.         Name:   William E. McGlashan,
Jr.        Title:   Chairman, Chief Executive Officer     

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CONVERTIBLE NOTE PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



            PERMAL U.S. OPPORTUNITIES LIMITED


By: Apex Capital, LLC, its Authorized Investment
Advisor
      By:   /s/ Sanford J. Colen         Name:   Sanford J. Colen       
Title:   Manager and Principal     

            ZAXIS PARTNERS, L.P.


By: Apex Capital, LLC, its General Partner
      By:   /s/ Sanford J. Colen         Name:   Sanford J. Colen       
Title:   Manager and Principal     

            ZAXIS EQUITY NEUTRAL, L.P.


By: Apex Capital, LLC, its General Partner
      By:   /s/ Sanford J. Colen         Name:   Sanford J. Colen       
Title:   Manager and Principal     

            ZAXIS OFFSHORE LIMITED


By: Apex Capital, LLC, its Authorized Investment Advisor
      By:   /s/ Sanford J. Colen         Name:   Sanford J. Colen       
Title:   Manager and Principal     

            ZAXIS INSTITUTIONAL PARTNERS, L.P.


By: Apex Capital, LLC, its General Partner
      By:   /s/ Sanford J. Colen         Name:   Sanford J. Colen       
Title:   Manager and Principal     

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CONVERTIBLE NOTE PURCHASE AGREEMENT



--------------------------------------------------------------------------------



 



            PASSPORT MASTER FUND
      By:   /s/ John Burbank         Name:   John Burbank        Title:  
Managing Partner     

 

SIGNATURE PAGE TO AMENDMENT NO. 1 TO CONVERTIBLE NOTE PURCHASE AGREEMENT